DETAILED ACTION
	This action is responsive to 06/01/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 12-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a method of manufacturing a flexible substrate that is simple and effective to protect components, thereby causing product yield of the flexible substrate to be improved so that manufacturing costs are reduced.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A method of manufacturing a flexible substrate, comprising: a step of preparing a multilayered board, comprising: forming a thin-film metal layer on a base; forming a transparent protective layer on the thin-film metal layer; and forming a flexible underlay on the transparent protective layer so that the multilayered board is formed; forming a device layer on the flexible underlay of the multilayered board; forming another multilayered board through the step of preparing the multilayered board; causing a flexible underlay of the another multilayered board to face the device layer on the multilayered board and joining the another multilayered board and the multilayered board to form an assembly; and a step of electrolysis, comprising: providing an electrolytic cell comprising an anode and a cathode, wherein the electrolytic cell contains an electrolyte, and wherein the anode and the cathode are disposed in the electrolyte in the electrolytic cell; putting the multilayered board made up of the base, the thin-film metal layer, the transparent protective layer, and the flexible underlay in the electrolytic cell; and electrolyzing the thin-film metal layer, causing the thin-film metal layer to dissolve until the thin-film metal layer disappears, and causing the base to peel off the multilayered board, so that the flexible substrate retaining the transparent protective layer and the flexible underlay is formed”, as recited in independent claim 1.
Claims 2-5, 12-17, and 19 depend from and further limit claim 1, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627